OPINION OF THE COURT
Per Curiam.
James B. Durning, Jr. has submitted an affidavit dated December 2, 1993, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
Mr. Durning concedes in his affidavit that he was served with a petition containing 10 charges which formed the basis of the disciplinary proceeding. The charges of professional misconduct against the respondent include neglect, conversion and misappropriation of escrow funds, failure to properly preserve and maintain complete records, failure to reregister with the Office of Court Administration, failure to cooperate, and neglect to file an estate tax payment.
Mr. Durning acknowledges that he would be unable to defend himself against these charges. He asserts that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. Mr. Durning acknowledges that he is submitting his resignation subject to any application which may be made by the Grievance Committee to direct that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection, and acknowledges the continuing jurisdiction of this Court. Mr. Durning is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and specifically waives the opportunity to be heard in opposition thereto.
Counsel for the Grievance Committee has recommended that the Court accept the resignation. Under the circumstances, the resignation of James B. Durning, Jr. as a member of the Bar is accepted and directed to be filed. Accordingly, James B. Durning, Jr. is disbarred and his name is stricken *48from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Miller, JJ., concur.
Ordered that the resignation of James B. Burning, Jr. is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, James B. Burning, Jr. is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that James B. Burning, Jr. shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, James B. Burning, Jr. is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.